COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00100-CV


DONALD W. READ                                                      APPELLANT

                                       V.

TIMOTHY VERBUSKI                                                     APPELLEE

                                    ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 048-275890-14

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Donald W. Read filed a pro se notice of appeal attempting to

appeal the denial of his motion to proceed in forma pauperis.                 On

March 20, 2015, we notified Read of our concern that we might not have

jurisdiction over his appeal because there was no final judgment or order subject

to appeal and that Read’s notice of appeal was premature. See Tex. R. App. P.


      1
       See Tex. R. App. P. 47.4.
26.1(a), 27.1(a). We permitted the parties until April 9, 2015, to furnish this court

with a signed copy of the order that Read seeks to appeal. We warned the

parties that if no such order had been signed and furnished to this court by that

date, the appeal would be dismissed for want of jurisdiction. We received an

order from the trial court dated April 6, 2015, denying Read’s motion to proceed

in forma pauperis. 2

      The general rule is that an appeal may be taken only from a final judgment.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). As an intermediate

appellate court, we lack jurisdiction to review an interlocutory order unless a

statute specifically authorizes an exception to the general rule. Qwest Commc’ns

Corp. v. AT & T Corp., 24 S.W.3d 334, 336 (Tex. 2000). There is no statute

authorizing an appeal from an order ruling on a motion to proceed in forma

pauperis.   See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West 2015).

Thus, this court lacks jurisdiction to consider this appeal because the trial court’s

order is a nonappealable interlocutory order. Accordingly, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




      2
        The order states, “The motion is denied because the same is unnecessary
under the current rules of practice. Texas Rules of Civil Procedure 145 provides
that a person who is unable to afford cost may proce[ed] in court by filing with the
District Clerk an affidavit of indigency.”


                                          2
                                         /s/ Lee Gabriel

                                         LEE GABRIEL
                                         JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: April 30, 2015




                                3